Citation Nr: 0425978	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gary D. Janadia, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

Personal hearings were held before a hearing officer of the 
RO in August and October 2000, respectively.  A transcript of 
each hearing is on file.

In a December 2003 Remand, the Board directed the RO to 
undertake specific additional development of the record and 
then to readjudicate the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical evidence on file.  Hence, the claim 
is remanded so that VA medical examinations and related 
development may take place.

The claim is subject to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The veteran's claim of entitlement to a TDIU 
rating was filed in November 1998 and was pending before VA 
on the date of enactment of the VCAA.

When a claim that is subject to the VCAA is before it on 
appeal, the Board must consider whether any action required 
by that statute remains to be taken and must remand the claim 
for completion of any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  

A TDIU rating may be assigned where the schedular rating is 
less than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16(a)(2003).  

A substantially gainful occupation is one that is more than 
marginal and that permits the individual to earn a living 
wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
test to be applied is whether the veteran capable of 
performing the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Neither the nonservice-connected disabilities nor the 
advancing age of a veteran may be considered in this inquiry.  
See 38 C.F.R. §§ 4.16(a), 4.19 (2003).

The veteran has two service-connected disabilities, a 
respiratory disorder that is rated as 60 percent disabling 
and a skin disorder that is rated as 30 percent disabling.  
Their combined evaluation is 70 percent.  See 38 C.F.R. 
§ 4.25(a) (2003).  Thus, the schedular rating requirements 
for the assignment of a TDIU rating are met in this case.

To be granted, however, a claim of entitlement to a TDIU 
rating must be supported by a medical evidence that his or 
her service-connected disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2003).  Specifically, 
the record should contain an examination report that includes 
an opinion about this issue.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  If such evidence is absent from the record, 
VA should take corrective action.  Id.

There is no medical opinion in the record of this claim that 
addresses this issue.  VA medical examinations were performed 
to assess the veteran's respiratory disorder in conjunction 
with this claim in January 1999, February 2002, and November 
2002, respectively.  VA medical examinations were performed 
to assess the veteran's skin disorder in conjunction with 
this claim in January 1999 and March 2002, respectively.  
None of the reports concerning these examinations attempt to 
address whether, in what way, and to what degree, the 
disability in concern contributes to the veteran's being 
unemployed and renders the veteran unemployable.

The veteran does have a number of significant non-service 
connected disabilities, and the RO denied his claim on the 
basis that he is rendered unemployable by the non-service-
connected disabilities.  However, with claims of entitlement 
to a TDIU rating, it is insufficient for VA merely to state 
that a veteran's unemployability is due to nonservice-
connected rather than service-connected disabilities.  
Rather, VA must provide in its decision an "analysis of the 
current degree of unemployability attributable to the service 
connected conditions" as distinguished from those of the 
veteran that are not service connected.  Cathell v. Brown, 8 
Vet. App. 539, 545 (1996) (emphasis added).

The medical evidence needed for such an analysis has not been 
obtained.

Accordingly, the claim is remanded so that appropriate VA 
examinations may be secured.

The Board notes that the December 2003 Remand directed that 
the RO secure certain VA medical records relevant to the 
claim - - those dated from 1999 through the present - - that 
were not then on file.  The RO completed this development and 
associated the additional medical records with the claims 
file.  VA examinations must be fully informed studies that 
take into account records of prior examination and treatment.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file additional VA and private medical 
records that are pertinent to the claim and may remain 
outstanding.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  The duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  When 
such records are not in the custody of a federal department 
or agency, reasonable efforts to obtain them generally will 
consist of an initial request and, if the records are not 
received, at least one follow-up request, but a follow-up 
request is not required if a response to the initial request 
indicates that the records being sought do not exist or that 
a follow-up request would be futile.  However, if VA receives 
information showing that subsequent request to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1).

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).

The RO furnished the veteran and his representative with a 
notice in March 2003 that complied with these requirements.  
On remand, however, the AMC should provide the veteran and 
his representative with any supplemental notice that it 
considers necessary to ensure that the veteran has had an 
opportunity to identify or provide all evidence that is 
pertinent to his claim.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify any VA or private medical 
treatment that he has had for his 
respiratory and skin disorders since 
November 2002.  Send a copy of the letter 
to his representative.

After securing any needed releases from 
the veteran, make efforts to secure all 
records to which he or his representative 
refers in response to this letter.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.

3.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.

A complete rationale should be provided 
for all opinions stated in the 
examination report.

(A)  A respiratory examination.  The 
examination report should describe the 
nature and severity of the veteran's 
current service-connected respiratory 
disorder.  In particular, the examination 
report should indicate whether the 
veteran's respiratory disorder shows any 
of the characteristics associated with 
rating of 100 percent in 38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  A copy of 
that provision must be given to the 
examiner at the outset of the 
examination.  Also, the examination 
report must contain an opinion concerning 
what effect of the respiratory disability 
alone has on the ability of the veteran 
to carry on employment.

(B)  A skin examination.  The examination 
report should describe the nature and 
severity of the veteran's current 
service-connected skin disorder.  In 
particular, the examination report should 
indicate whether the veteran's skin 
disorder is one that (i) involves more 
than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or has required constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the past 
12-month period or (ii) involves 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant  Also, the examination report 
must contain an opinion concerning what 
effect of the skin disability alone has 
on the ability of the veteran to carry on 
employment.

(C)  A general medical examination.  The 
examination should be performed only 
after the skin and respiratory 
examinations requested above have been 
performed (or either has been performed, 
if the veteran has failed to report for 
the other without good cause, see 
38 C.F.R. § 3.655 (2003)).

The examination report should contain an 
opinion as to whether it is "likely," 
"unlikely," or "at least as likely as 
not" that the veteran is incapable of 
performing the physical and mental acts 
required by employment.  The examiner 
should assess whether his respiratory 
disability or his skin disability or both 
disabilities together render the veteran 
incapable of carrying on employment.  
Thus, in formulating the opinion, the 
examiner should disregard both the age 
and the nonservice-connected disabilities 
of the veteran.

4.  Then, readjudicate the claims of 
entitlement to a total disability rating 
for compensation purposes based on 
individual unemployability (TDIU).  If 
the claim is not granted, provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should be given 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




